Citation Nr: 0606735	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  00-22 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran had active military service from November 1973 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The veteran's arthritis of the left shoulder is not related 
to his military service


CONCLUSION OF LAW

The veteran does not have arthritis of the left shoulder that 
is the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, arthritis may 
be presumed to have been incurred during service if the 
arthritis becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 CF.R. §§ 3.307, 3.309 (2005).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran's service medical records (SMRs) reflect that he 
was seen in May 1975 for complaints of left shoulder pain.  
The initial impression was of a strained deltoid muscle.  The 
veteran was seen at sick call the next day.  X-rays were 
negative for evidence of a fracture or separation.  The 
impression was sprain of the left shoulder.  The veteran's 
October 1975 separation physical examination was negative for 
any findings involving the left shoulder.  A February 1976 
physical examination for the Florida National Guard was also 
negative for any abnormalities of the left shoulder.

The veteran submitted his claim for disability compensation 
in January 1998.  The veteran was afforded a VA examination 
in April 1998.  He was diagnosed with pain over the left 
shoulder.  The veteran was examined again in September 1999.  
The clinical diagnosis was arthritis of the left shoulder.  
X-rays of the left shoulder were interpreted to show spur 
formation in the inferior aspect of the humeral head.  The 
impression was atrophic changes seen in the inferior aspect 
of the humeral head, no significant arthritic changes seen.

The veteran's claim was denied because there was no evidence 
to establish a nexus between his diagnosis of arthritis of 
the left shoulder and any incident of service, to include the 
sprain that was treated in May 1975.

The Board remanded the case to obtain a medical examination 
and opinion regarding the veteran's left shoulder arthritis 
in March 2005.  The Appeals Management Center (AMC) wrote to 
the veteran to alert him he would be scheduled for an 
examination and that if he failed to report for his 
examination, his claim would be decided based on the evidence 
of record.  

The veteran was scheduled for his examination in May 2005.  
He failed to report for the examination.  The AMC wrote to 
the veteran, noting his failure to report for the 
examination, and asked him to indicate if he would report for 
another examination in May 2005.  The veteran did not respond 
to the AMC's letter.

The letter's advising the veteran of the examination and 
asking him if he would report for another scheduled 
examination were sent to the same address used by the veteran 
throughout the pendency of his appeal.  See Hyson v. Brown, 5 
Vet. App. 262, 264-65 (1995).  The veteran has not indicated 
that he had a change of address at any time.

The VA enjoys a presumption of regularity in such cases.  See 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992), citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  Therefore, it must be presumed that the RO properly 
discharged its official duties by mailing notice of the 
scheduled examinations to the veteran.  Absent contrary 
evidence, it is presumed that the veteran received sufficient 
notice from the AMC of the scheduled examination and the 
consequences for failure to report.  There is no evidence of 
record which indicates that the veteran did not receive such 
notice.  Accordingly, the presumption of administrative 
regularity has not been rebutted.  See generally Warfield v. 
Gober, 10 Vet. App. 483, 486 (1997); Chute v. Derwinski, 1 
Vet. App. 352, 353 (1991).  

The Board has reviewed all of the evidence in the claims 
file.  The SMRs establish a diagnosis of a left shoulder 
sprain in service in 1975.  The first evidence of an 
identifiable disorder after service is the April 1998 
examination.  Arthritis was identified on the September 1999 
VA examination and x-ray reports.  This is far beyond the one 
year presumptive period.  Further, there is no competent 
evidence of record to link the diagnosis of arthritis of the 
left shoulder to the veteran's injury in service.  
Accordingly, the veteran's claim for service connection for a 
left shoulder disorder, to include arthritis, is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a left shoulder disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim for service connection for a left 
shoulder disorder was submitted prior to the requirement to 
provide the notice and assistance referenced supra.  His 
claim for service connection was initially denied in 
September 1998.  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  The AMC wrote to the 
veteran in March 2001 and in March 2002.  The veteran was 
informed of what evidence was required to establish service 
connection.  He was asked to identify sources of treatment so 
that records could be obtained.  The AMC also informed the 
veteran of VA's responsibilities in the development of his 
claim and what he was required to do.  The veteran was 
encouraged to submit his evidence to the AMC.  

The AMC again wrote to the veteran in June 2004.  The AMC's 
letter advised the veteran of several ways evidence could 
show that his hearing loss disability was worse.  The letter 
also advised the veteran that VA would obtain relevant 
records in the custody of federal agencies.  The letter 
further advised the veteran that VA  would request medical 
records from private health care providers identified by the 
veteran, and that the veteran could obtain and submit any 
medical evidence to support his claim.  He was told that he 
should submit his evidence to the AMC.

The AMC wrote to the veteran again in May 2004 and asked that 
he provide a release to permit the AMC to obtain specific 
records in his case.  The veteran did not respond.

The Board finds that the March 2001, March 2002 and May 2004 
letters to the veteran fulfilled VA's duty to notify the 
veteran regarding the evidence necessary to support his 
claim, including the duty to notify the veteran to submit any 
pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted 
private treatment records as well as statements from his 
private physician.  The veteran was afforded multiple VA 
examinations.  VA medical opinions were provided.  The 
veteran and his spouse testified at a hearing in December 
2002.  His case was remanded for additional development in 
July 2003.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted 
private treatment records.  VA records were obtained and 
associated with the claims file.  The AMC attempted to obtain 
outstanding records but the veteran did not provide the 
required authorization and did not submit the records on his 
own.  The veteran was afforded VA examinations.  He failed to 
report for the examination specifically requested to provide 
a nexus opinion in this case.  He did not provide any reason 
for his failure to report and did not respond to additional 
efforts to reschedule him.  The veteran has not alleged that 
there is any outstanding evidence pertinent to his claim.


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


